Case 3:19-cv-00322-DPM Document 22 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

MILTON AL STEWART,’
Secretary, United States
Department of Labor PETITIONER

Vv. No. 3:19-cv-322-DPM

NU-WAY PRODUCTS COMPANY, INC.,
d/b/a Nu-Way Pool & Spa RESPONDENT

ORDER

The Court entered the agreed injunction, Doc. 8, in December
2019. The Order was designed as a temporary measure. And the Court
is growing concerned about the various delays. The administrative
hearing is now scheduled for November 2021.

The Court sets a one-day hearing on whether the preliminary
injunction should become a permanent injunction, and if so on what
terms, for 6 December 2021 in Jonesboro. Each side will have two hours
to present its case. The parties can use the discovery they’re doing in
the administrative proceeding to prepare for the hearing.

Unopposed motion, Doc. 21, granted as modified. A condensed

Final Scheduling Order will issue.

 

* Milton Al Stewart is the Acting Secretary of Labor. The Court
directs the Clerk to update the docket. FED. R. Civ. P. 25(a).
Case 3:19-cv-00322-DPM

So Ordered.

Document 22 Filed 03/08/21 Page 2 of 2

4

MPrr4anstll pb:
D.P. Marshall Jr.
United States District Judge

 

524 in ! ym9
O Mare lL AVA]

 
